Citation Nr: 1122197	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder of the lower legs, claimed as jungle rot, to include as due to herbicide exposure.

4.  Entitlement to service connection for hair loss of the lower legs due to herbicide exposure.

5.  Entitlement to service connection for left carpel tunnel syndrome due to herbicide exposure.

6.  Entitlement to service connection for ulnar neuropathy due to herbicide exposure. 

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to herbicide exposure.

8.  Entitlement to service connection for nervous system condition with pain due to herbicide exposure.

9.  Entitlement to service connection for bilateral wrist condition due to herbicide exposure.

10.  Entitlement to service connection for subcutaneous nodules due to herbicide exposure.

11.  Entitlement to service connection for neck pain, claimed as arthritis or disc disease due to herbicide exposure.

12.  Entitlement to service connection for jaw tremors due to herbicide exposure.

13.  Entitlement to service connection for lip tremors due to herbicide exposure.

14.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  The Board notes that the Veteran was awarded a Purple Heart and Combat Infantry Badge for his military service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2009, the Board remanded these matters to the RO to schedule the Veteran for a Board hearing.  In June 2009, the RO sent the Veteran a letter notifying him that he was scheduled for a Board hearing in July 2009.  In June 2009, the Veteran indicated in writing that he wished to withdraw his hearing request and to have his records forwarded to the Board.

In May 2011, the Veteran submitted articles on COPD and peripheral neuropathy with a waiver of initial RO consideration.  The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304(c). 

The issue of service connection for chronic arthritis of the upper and lower back has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2005 notice of disagreement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, skin disorder of the lower legs, hair loss of the lower legs, left carpal tunnel syndrome, COPD, subcutaneous nodules, neck disorder, jaw tremors and lip tremors are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran served in the Republic of Vietnam during the applicable presumptive period; therefore, exposure to an herbicide agent is conceded.

2.  The medical evidence of record shows that the Veteran has a diagnosis of ulnar neuropathy; however, this disorder is not a disease associated with exposure to certain herbicide agents as enumerated under VA regulation and the evidence of record does not show that it is otherwise related to active military service.

3.  The evidence of record shows that the Veteran does not have a current diagnosis of a nervous system disorder with pain.

4.  The evidence of record shows that the Veteran does not have a current diagnosis of a bilateral wrist disorder.

5.  Erectile dysfunction is manifested by impotency without visible deformity of the penis and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Ulnar neuropathy was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1116 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for a nervous system disorder with pain have not been met.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for entitlement to service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for an initial compensable rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that letters dated in August 2004 and January 2005 satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the August 2004 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for a bilateral wrist disorder and nervous system disorder.  The January 2005 letter informed the Veteran what information and evidence was needed to substantiate his service connection claim for ulnar neuropathy.  The letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  The letters did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims; however, such error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed disorders.  

With respect to the Veteran's increased rating claim, the rating decision dated in April 2005 granted service connection for erectile dysfunction; therefore, the claim is now substantiated.  As such, the Veteran's filing of an appeal as to the rating determination by the RO does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice is required for the initial higher rating for erectile dysfunction and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in February 2005 and August 2006, and lay statements from the Veteran and his family. 

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claims for ulnar neuropathy, bilateral wrist disorder and nervous system disorder with pain.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board notes that there is no evidence of a current diagnosis of a bilateral wrist disorder or nervous system disorder with pain or competent evidence that the symptoms of pain may be related to service.  In addition, there is no competent evidence indicating that the Veteran's current diagnosis of ulnar neuropathy may be related to service.  Thus, the Veteran has not presented sufficient evidence to trigger VA's duty to provide an examination.

The February 2005 VA examination report reflects that the examiner conducted a review of the Veteran's claims file and obtained an oral history from the Veteran with respect to his service-connected erectile dysfunction.  Although the August 2006 VA examiner did not review the claims file, the examiner physically evaluated the Veteran and obtained an oral history from the Veteran regarding his erectile dysfunction that is consistent with the evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

In addition, as noted in the Introduction, these issues were previously remanded in April 2009 in order to schedule the Veteran for a Board hearing.  In June 2009, the RO sent a letter to the Veteran notifying him that he was scheduled for a Board hearing in July 2009.  The Veteran responded in June 2009 indicating in writing that he wished to withdraw his hearing request and to have his records forwarded to the Board.  Accordingly, the Board finds that there has been substantial compliance with the April 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for Service Connection
Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

With respect to the Veteran's assertion that his claimed disorders are due to herbicide exposure, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  In this case, the Veteran's service records show that the Veteran served in the Republic of Vietnam from November 1970 to November 1971.  Thus, the evidence shows that the Veteran's Vietnam service was within the requisite time period.  

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Ulnar Neuropathy

The Veteran filed a claim for ulnar neuropathy in July 2004.  He contends that his ulnar neuropathy is due to Agent Orange exposure during military service.   

A June 2004 VA nerve conduction velocity test reveals that the Veteran has bilateral ulnar nerve sensory neuropathy.  Thus, the evidence of record indicates that the Veteran has a current diagnosis of the claimed disability.

Regarding the Veterans claim that the his ulnar neuropathy is a result of Agent Orange exposure, the Board observes that it is not among the statutorily enumerated diseases, set forth above, for which presumptive service connection is available for Veterans exposed to herbicide agents during active service.  Accordingly, service connection is not warranted based on the herbicide presumption.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether his disability is otherwise the result of active service.  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

After a careful review of the Veteran's service treatment records, there is no evidence of complaints, treatment or a diagnosis of ulnar neuropathy during military service.  Specifically, the Board observes that the Veteran's separation examination in January 1972 reveals that the Veteran's upper extremities were evaluated as clinically normal.  Furthermore, the Veteran has not asserted that he had symptoms of ulnar neuropathy in service with a continuity of symptomatology since service.

As there is no evidence of ulnar neuropathy shown in service, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current ulnar neuropathy and his active military service.  The Board notes that the claims file does not contain any competent medical opinion linking the Veteran's ulnar neuropathy to military service.

The only evidence of a link between the Veteran's current ulnar neuropathy and military service to include Agent Orange exposure are the Veteran's own statements.  Lay persons can provide an account of observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's ulnar neuropathy and military service to include exposure to herbicide agents during active military service.  As discussed above, there is no competent medical evidence of record supporting the Veteran's claim that his ulnar neuropathy is related to active military service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, the Veteran's claim for entitlement to service connection for ulnar neuropathy is not warranted.

Bilateral Wrist Disorder and Nervous System Disorder with Pain

The Veteran filed a claim for a bilateral wrist disorder due to Agent Orange exposure and a nervous system disorder with pain in July 2004.  He contends that his nervous system is out of control with pain and that he has had pain in his bilateral wrists for a long time.  

As noted above, the Veteran must have a current diagnosis of the claimed disorder in order to be entitled to service connection.  A review of the Veteran's VA treatment records shows that the Veteran has a current diagnosis of ulnar neuropathy, left carpal tunnel syndrome and peripheral neuropathy.  The Board notes that these disorders have been treated as separate claims for disability compensation and are currently before the Board on appeal.  The Veteran has not been diagnosed with any other disabilities that may address his bilateral wrist pain or nervous system disorder with pain.  X-rays of the Veteran's wrists in March 2005 revealed normal wrists with no evidence of fracture, dislocation or degenerative joint disease.  The only evidence of any additional problems with his bilateral wrists and nervous system disorder are based on the Veteran's statements of pain.  However, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001). 

In addition, with respect to the Veteran's statements of bilateral wrist pain and pain of the nervous system, the Board notes that the Veteran, as a lay person, is competent to report pain and discomfort.  Lay persons can provide an eyewitness account of a Veteran's visible or observable symptoms, such as arm or elbow pain.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to report that he has a specific diagnosis of a bilateral wrist disorder or a nervous system disorder, because that assessment does not involve a simple diagnosis.  Therefore, the Veteran's statements that he currently has a bilateral wrist disorder or a nervous system disorder have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosis of a bilateral wrist disorder or a nervous system disorder, service connection may not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no diagnosis has been shown in this case, the Board concludes that service connection for bilateral wrist disorder or a nervous system disorder are not warranted.

III.  Merits of the Claim for an Increased Rating

The RO granted service connection for erectile dysfunction and he was assigned a noncompensable rating.   The Veteran contends that he is entitled to a higher disability rating for this service-connected disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

The Veteran's erectile dysfunction is currently rated as noncompensable by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010), which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction; however, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  VA regulations indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.  Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.

The Veteran was provided with a VA genitourinary examination in February 2005.  The Veteran reported that he started having problems with erectile dysfunction in 2003.  He explained that he was unable to have an erection, ejaculate or engage in vaginal penetration.  At the time of the examination, he was not on any medications for erectile dysfunction.  The Veteran informed the examiner that he had a recent genitourinary examination with his primary care physician and he refused to undergo a genitourinary examination with the examiner.  The Veteran underwent another VA genitourinary examination in August 2006.  He indicated that he did not get sexual satisfaction from intercourse and he complained of decreased libido.  The Veteran was able to get an erection with current medication, but he could not ejaculate.  He also complained of numbness of his penis after intercourse.  He is impotent without medication.  Genital examination revealed a normal penis and normal glans penis.  There was no tenderness to palpation of the penis or the scrotum.  A review of the treatment records associated with the claims file does not show that the Veteran has any deformity of the penis.  Accordingly, the evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See April 2005 Rating Decision.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of erectile dysfunction have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service-connected erectile dysfunction.  As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in the rating schedule for penis deformity with loss of erectile power shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not show that his erectile dysfunction has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

1.  Entitlement to service connection for ulnar neuropathy to include as due to Agent Orange exposure is denied.

2.  Entitlement to service connection for a nervous system disorder with pain is denied.

3.  Entitlement to service connection for a bilateral wrist disorder is denied.  

4.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied.




REMAND

The Board observes that the Veteran was not provided with a VA examination with respect to the service connection claims for bilateral peripheral neuropathy of the upper and lower extremities, left carpal tunnel syndrome, COPD, essential tremors of the lip and jaw and subcutaneous nodules.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He contends that these disorders are due to Agent Orange exposure while serving in Vietnam.  A November 2003 and January 2005 VA treatment record shows that a staff physician indicated that the Veteran's peripheral neuropathy, left carpal tunnel syndrome, COPD, essential tremors of the lip and jaw and subcutaneous nodules are related to Agent Orange syndrome.  Thus, the Board finds that the Veteran should be provided with a VA examination and opinion with respect to these disorders. 

With respect to the Veteran's service connection claim for a neck disorder, the VEteran contends that his neck disorder (claimed as tropical arthritis) is due exposure to tropical weather, combat and/or Agent Orange exposure.  The evidence of record reveals that the Veteran has degenerative disc disease of the cervical spine.  Furthermore, the Veteran is service-connected for shell fragment wound to the neck.  The Board concludes that the evidence indicates that the Veteran's neck disorder may be related to the shell fragment wound to the neck that occurred in combat during military service.  Thus, the Veteran should be provided with a VA opinion with respect to whether his neck disorder is a residual of the shell fragment wound to the neck.  

The Board notes that the Veteran was not provided with a VA examination with respect to his service connection claim for a skin disorder and hair loss of the lower legs.  The Veteran contends that he contracted jungle rot of the lower extremities that resulted in pigmentation problems and hair loss while serving in Vietnam.  A September 2005 VA treatment records show that a physician noted lesions over the feet with pigmentation over lower legs.  Thereafter, in February 2006, the Veteran was diagnosed with Schamberg's disease.  A review of the Veteran's service treatment records show that the Veteran had a rash on his feet during the January 1972 separation examination.  Furthermore, there is evidence indicating that the Veteran's current skin disorder with hair loss of the lower extremities may be associated with military service as the Veteran asserts that he has had problems with a skin disorder and hair loss since 1972.  See September 2005 substantive appeal.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination with respect to his service connection claims for a skin disorder and hair loss of the lower extremities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's service connections claims for peripheral neuropathy of the upper and lower extremities, left carpal tunnel syndrome, COPD, jaw tremors and lip tremors.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.  After reviewing the claims file and evaluating the Veteran, all pertinent diagnoses should be provided with respect to the Veteran's claimed disorders.  Thereafter, the examiner should provide an opinion as to whether the Veteran's peripheral neuropathy of the upper and lower extremities, left carpal tunnel syndrome, COPD, jaw tremors and lip tremors and any other disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to any disease, injury, or event (including exposure to Agent Orange) in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Please explain the basis of your opinions, including a description of the evidence you relied upon and rejected in reaching your opinions.  A complete rationale should be provided for all conclusions reached.  As part of your rationale please address the VA treatment record dated in November 2003 and January 2005 that indicates the Veteran's peripheral neuropathy, carpal tunnel syndrome, COPD and essential tremors may be associated with Agent Orange syndrome.  

2. Schedule the Veteran for a VA examination by a dermatologist to determine the nature and etiology of the Veteran's service connection claims for skin disorder of the lower legs, hair loss of the lower legs and subcutaneous nodules.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.  After reviewing the claims file and evaluating the Veteran, all pertinent diagnoses should be provided with respect to the Veteran's claimed skin disorders.  Please review a January 2005 VA treatment record that indicates the Veteran likely has chloracne and discuss whether the Veteran has chloracne.  Thereafter, the examiner should provide an opinion as to whether the any skin disorders and hair loss found on examination or in reviewing the claims file are at least as likely as not (i.e., a fifty percent or greater probability) related to any disease, injury, or event (including the rash noted in the separation examination and exposure to Agent Orange and jungle rot).

Please explain the basis of your opinions, including a description of the evidence you relied upon and rejected in reaching your opinions.  A complete rationale should be provided for all conclusions reached.  As part of your rationale please address the VA treatment record dated in November 2003 and January 2005 that indicates the Veteran's skin disorder may be associated with Agent Orange syndrome.  

3. Schedule the Veteran for an examination to determine the identity and etiology of any neck disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any neck disorder to include degenerative disc disease found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service or whether it is at least as likely as not caused by or aggravated by the Veteran's service-connected shell fragment wound to the neck.  The examiner should provide a complete rationale for all conclusions reached.  

4. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for bilateral peripheral neuropathy of the upper and lower extremities, skin disorder of the lower legs, hair loss of the lower legs, left carpal tunnel syndrome, COPD, subcutaneous nodules, neck disorder, jaw tremors and lip tremors, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


